United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-921
Issued: October 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2008 appellant, through his attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ hearing representative’s merit decision dated January 18,
2008 finding that he had not established a condition causally related to his federal employment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed bilateral degenerative joint disease in his knees due to his employment duties.
FACTUAL HISTORY
On February 3, 2004 appellant, then a 52-year-old postal inspector, filed an occupational
disease, alleging that he developed degenerative joint disease in both knees due to factors of
federal employment. He stated that he had long-standing knee problems and that his position
required him to spend long hours standing, bending, stooping and carrying heavy weights.

Appellant alleged that his employment aggravated his degenerative joint disease. He first
became aware of his knee condition on April 4, 2001 and first attributed the condition to his
employment on that date. On the reverse of the form, appellant’s supervisor noted that appellant
had retired in July 2002.
The employing establishment submitted a copy of appellant’s position description which
included “moderate to arduous physical exertion” in the form of climbing ladders, occupying
cramped crowded spaces for extended periods, physical force in arrests, search, pursuit and
restraint of persons and the capacity to perform vigorous physical activities on a sustained basis.
The Office requested additional factual and medical evidence in support of appellant’s
claim in a letter dated May 5, 2004. It allowed appellant 30 days for a response. Appellant
responded on May 19, 2004 and described his prior knee injuries. He underwent a medial and
lateral arthrotomy of the right knee in 1972 due to a college baseball injury, a lateral arthrotomy
of the left knee in 1977 follow a family football game and a second left knee surgery on
February 16, 2001 due to increased symptoms with no specific cause. Appellant stated that he
worked as a postal inspector for over 28 years and that his job duties included getting in and out
of vehicles, climbing ladders, crouching or standing in tight spaces for long periods of time,
using physical force to effectuate arrests and pursuit and restraint of suspects while on foot,
including running climbing and jumping. He stated that he performed at least some of these
activities on a daily basis as well as standing for much of the day.
The Office denied appellant’s claim on June 21, 2004 on the grounds that he failed to
submit sufficient medical evidence to meet his burden of proof. Appellant requested a review of
the written record and submitted a report dated September 21, 2004 from Dr. Richard I. Zamarin,
a Board-certified orthopedic surgeon, who reported that appellant described his position as
requiring climbing ladders for 25 percent of the time, standing or walking for 25 percent of his
time and sitting at a desk for 50 percent of his time. He denied work-related trauma to his knees.
Dr. Zamarin stated that appellant’s nonemployment-related surgeries rendered patients
susceptible to premature osteoarthritis because of the amount of cartilage that was removed. He
stated, “Any activity that would further stress [appellant’s] knees would permanently aggravate
and hasten the degenerative process of subsequent symptomatology and need for treatment.”
Dr. Zamarin opined that the employment activities described by appellant were sufficient to
aggravate and hasten the degenerative process in appellant’s knees. He concluded, “I therefore
feel, based upon a reasonable degree of medical certainty, that there is a causal relationship
between these occupational factors and the ongoing degenerative changes in his knees.
Therefore, [appellant’s] employment has contributed to his medical condition.”
By decision dated November 10, 2004, the hearing representative set aside the Office’s
June 21, 2004 decision and remanded the case for referral of appellant for a second opinion
evaluation. In a report dated March 29, 2005, the second opinion physician, Dr. Kevin F.
Hanley, a Board-certified orthopedic surgeon, noted examining appellant and reviewing the
statement of accepted facts. He diagnosed early degenerative disease of both knees greater on
the right. Dr. Hanley stated that degenerative disease was a “natural recurring disease of life.”
He found that appellant’s work exposure was not “over what would be considered a threshold for
the injurious exposure.” Dr. Hanley concluded that there was no relationship between
appellant’s work and the development of his low grade degenerative knee disease.

2

Based on Dr. Hanley’s report, the Office denied appellant’s claim on April 4, 2005.
Appellant requested a review of the written record on April 11, 2005. By decision dated
December 21, 2005, the hearing representative found a conflict of medical opinion between
Drs. Hanley and Zamarin and remanded the case for referral to an impartial medical examiner.
The Office referred appellant, a statement of accepted facts and a list of specific
questions to Dr. David A. Bundens, a Board-certified orthopedic surgeon, for an impartial
medical examination. Appellant and his attorney alleged that the statement of accepted facts was
not accurate. In his March 9, 2006 report, Dr. Bundens reviewed the medical evidence of record,
listed his findings on physical examination and diagnosed bilateral osteoarthritis. He stated that
appellant’s condition was not work related. Dr. Bundens concluded, “The stresses at work, in
my opinion are not duly physically stressful when we consider the normal stresses in the general
population; and for this reason I do not consider them something that would exacerbate a
condition beyond what normal activities would, i.e., I do not think the job was that physically
stressful that we can say that it would have accelerated his condition compared to the average
U.S. citizen.”
The Office denied appellant’s claim by decision dated October 30, 2006. Appellant
requested a review of the written record on October 29, 2006. His attorney alleged that
Dr. Bundens had utilized an incorrect standard under the Federal Employees’ Compensation Act
in evaluating appellant’s claim. In a decision dated January 8, 2007, the hearing representative
set aside the Office’s October 30, 2006 decision finding that the statement of accepted facts was
inaccurate and that Dr. Bundens’ report was not therefore entitled to special weight. She
directed the Office to amend the statement of accepted facts to include appellant’s official
position description and to refer him to a second impartial medical examiner to resolve the
conflict of medical opinion evidence.
The Office revised the statement of accepted facts to include appellant’s official position
description. It also provided a list of specific questions and defined causal relationship in
accordance with the Act. The Office referred appellant to Dr. Ronald Gerson, a Board-certified
orthopedic surgeon, for an impartial medical examination. In a report dated June 12, 2007,
Dr. Gerson noted appellant’s medical history and listed his findings on physical examination. He
diagnosed bilateral osteoarthritis of both knees. Dr. Gerson stated, “There was no documentation
upon review of the provided medical records that throughout his career as a U.S. Postal Inspector
that the degenerative conditions in either of his knees were in any way aggravated or accelerated
by his required job duties….”
By decision dated June 15, 2007, the Office denied appellant’s claim based on
Dr. Gerson’s report. Appellant, through his attorney, requested a review of the written record on
June 20, 2007. In a decision dated August 13, 2007, the hearing representative set aside the
Office’s June 15, 2007 decision and remanded the claim for the Office to request a supplemental
report from Dr. Gerson explaining whether or not he believed that appellant’s federal work
activities contributed to his bilateral knee conditions.
The Office requested a supplemental report on August 15, 2007 and asked that
Dr. Gerson “provide [his] specific medical opinion as to whether or not [appellant’s] federal
work activities contributed to his preexisting bilateral knee condition.” It requested medical

3

rationale and objective findings in support of Dr. Gerson’s conclusions. Dr. Gerson responded
on August 20, 2007 and stated that appellant’s knee osteoarthritis was not work related. He
opined that appellant’s employment duties “were not physically stressful beyond that which
would be noted in the general population.” Dr. Gerson concluded, “Therefore, I do not feel that
any of the required job duties as a U.S. postal inspector would have resulted in osteoarthritis of
the knees or aggravation of an osteoarthritic condition that would have been preexisting.”
In a decision dated August 30, 2007, the Office denied appellant’s claim finding that
Dr. Gerson’s report was entitled to the weight of the medical opinion evidence and established
that his bilateral knee osteoarthritis was neither caused or aggravated by his employment duties.
Appellant, through his attorney, requested a review of the written record on September 25, 2007.
He argued that Dr. Gerson’s report lacked the necessary medical reasoning and as the statement
of accepted facts did not contain an accurate description of appellant’s employment activities.
By decision dated January 18, 2008, the hearing representative found that Dr. Gerson’s
reports were entitled to the weight of the medical opinion evidence. She found that Dr. Gerson
offered an opinion that appellant’s knee conditions were not due to his employment and
supported that opinion by stating that his employment activities were not sufficiently physically
stressful beyond that noted in the general population.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of a disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.1
With respect to an employment-related aggravation, an aggravation may be temporary or
permanent. It is not necessary that a work factor materially contribute to a disabling condition;
an employment-related aggravation is compensable regardless of the precise quantum of such
aggravation directly attributable to work.2
The Act provides that if there is a disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.3 The implementing regulation states that if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
1

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

Arnold Gustafson, 41 ECAB 131, 134 (1989); quoting Henry Klaus, 9 ECAB 333 (1957); Wayne H. Brehmer,
Docket No. 05-1434 (issued December 12, 2005).
3

5 U.S.C. §§ 8101-8193, 8123.

4

of either a second opinion physician of an Office medical adviser or consultant, the Office shall
appoint a third physician to make an examination. This is called a referee examination and the
Office will select a physician who is qualified in the appropriate specialty and who has had no
prior connection with the case.4
It is well established that, when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on proper factual and medical background must be given special weight.5 When the
impartial specialist is unable to clarify or elaborate on his original report or if his supplemental
report is also vague, speculative or lacking in rationale, the Office must submit the case record
and a detailed statement of accepted facts to a second impartial specialist for the purpose of
obtaining his rationalized medical opinion on the issue.6
ANALYSIS
The Office properly found that there was a conflict of medical opinion evidence between
appellant’s physician, Dr. Zamarin, a Board-certified orthopedic surgeon and the second opinion
physician, Dr. Hanley, a Board-certified orthopedic surgeon, on the issue of whether his accepted
employment duties caused or aggravated his knee osteoarthritis. As there was an unresolved
conflict of medical opinion evidence, the Office properly referred appellant’s claim to an
impartial medical adviser, Dr. Bundens, a Board-certified orthopedic surgeon, to resolve the
conflict. As noted by the hearing representative in the January 8, 2007 decision, Dr. Bundens
was not provided with an accurate statement of accepted facts and his report cannot constitute
the weight of the medical opinion evidence.
The second impartial specialist, Dr. Gerson, a Board-certified orthopedic surgeon, failed
to provide any medical reasoning supporting his conclusions in his initial report dated
June 12, 2007. As found by the hearing representative on August 13, 2007, Dr. Gerson did not
provide a clear statement that it was his opinion that appellant’s employment duties did not cause
or contribute to his diagnosed condition and also failed to supply the necessary medical
reasoning in support of his statement that the medical records did not support aggravation or
acceleration of appellant’s knee conditions. In Dr. Gerson’s supplemental report dated
August 20, 2007, he indicated that there was some possible effect on the condition from
appellant’s employment duties, but that this was “not physically stressful beyond that which
would be noted in the general population.” This statement is not dispositive on the compensation
issue presented. The question is whether there was any aggravation of the underlying
degenerative condition with some contribution by work factors. The degree of aggravation is not
the proper consideration in determining compensation under the Act. If there was any
aggravation, then the physician must opine with medical reasoning whether the aggravation was
temporary or permanent and if temporary what was the duration of the temporary aggravation.7
4

20 C.F.R. § 10.321.

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

Raymond A. Fondots, 53 ECAB 637, 641 (2002).

7

Wayne H. Brehmer, supra note 2.

5

Dr. Gerson does not clearly resolve these issues. On remand, the Office must secure a wellrationalized opinion from a new impartial medical examiner to resolve the issue of causal
relationship between appellant’s employment duties and his diagnosed osteoarthritis. After such
further development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that, the impartial medical examiner, Dr. Gerson, did not resolve all the
issues presented and the case requires further development.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this opinion of the Board.
Issued: October 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

